Citation Nr: 0935474	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-17 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of basal cell carcinoma/melanoma (skin 
cancers). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1941 to 
October 1945. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO).  At that time, the RO 
granted service connection for residuals of basal cell 
carcinoma/melanoma surgeries (skin cancers) and assigned a 10 
percent disability evaluation, effective from July 31, 2001.

In August 2009, the Veteran testified during a hearing at the 
RO before the undersigned.  A copy of the hearing transcript 
is associated with the claims folders. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks an initial evaluation in excess of 10 
percent for residuals of basal cell carcinoma/melanoma (skin 
cancers).  However, prior to appellate consideration of his 
claim, additional evidentiary development is warranted.  

During his August 2009 Board hearing, the Veteran testified 
that he was scheduled to undergo surgery at the University of 
Pennsylvania Surgical Clinic, apparently later in August 
2009, to remove skin cancer from his nose.  He also said that 
in June 2009 he was treated for his skin cancer at the 
Dermatology Clinic at the VA medical center (VAMC) in 
Philadelphia.

The record reflects that the Veteran was last examined by VA 
for his skin disability in November 2007 when it was noted 
that he had "numerous skin cancers excised over the years" 
and received various treatments for skin cancer at multiple 
locations on his body, including the right dorsal hand, the 
right temple, the left ear, both forearms, and the left 
shoulder.  However, the Veteran's recent testimony suggests 
that he received further treatment for his service-connected 
disability.  Additionally, the Board notes that the VA 
examiner only evaluated painful scar residuals from skin 
cancer on the Veteran's right ear and the dorsum of the right 
hand, but did not provide detailed findings of the all the 
manifestations of the service-connected basal cell 
carcinoma/melanoma (skin cancers),

Thus, the Board is of the opinion that the Veteran should be 
afforded a new VA examination performed by a dermatologist to 
determine the current severity and all manifestations of his 
service-connected skin cancer disability. 

It also appears there are pertinent outstanding VA treatment 
records that should be associated with the claim folders.  
See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 
2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	The RO/AMC should obtain all VA 
medical records regarding the 
Veteran's treatment for the period 
from July 2008 to the present and any 
additional private medical records 
identified him, to specifically 
include records from the VAMC in 
Philadelphia, and the University of 
Pennsylvania Surgical Clinic for 
treatment of skin cancer, including 
in August 2009.  If any records are 
unavailable the Veteran and his 
representative should be so notified 
in writing. 

2.	Then, the RO/AMC should schedule the 
Veteran for an appropriate VA 
examination performed by a 
dermatologist to evaluate the current 
severity and all manifestations of 
the Veteran's service-connected 
residuals of basal cell 
carcinoma/melanoma (skin cancers).  
The Veteran's claims files should be 
made available to the examiner prior 
to the examination.  All indicated 
tests and studies should be performed 
and all clinical findings reported in 
detail.  Color photographs should be 
taken and included as part of the 
dermatological examination findings. 
The dermatologist-examiner is 
requested to address the following:

a.	the examiner should indicate if 
the Veteran's residuals of basal 
cell carcinoma/melanoma (skin 
cancer) involves disfigurement 
on the head, face or neck, or 
scars, and which, if any is the 
predominant disability.

b.	The dermatologist-examiner 
should identify all the 
manifestations of the Veteran's 
service-connected skin cancer 
disability including the 
location(s) of the residual 
scars, e.g., right dorsal hand, 
right temple, left ear, 
forearms, left shoulder.

c.	The examiner should clearly 
indicate whether any residual 
scar:

i.	is superficial, unstable or 
poorly nourished; 

ii.	subject to repeat 
ulceration or is tender and 
painful on objective 
demonstration; 

iii.	has visible or palpable 
tissue loss, gross 
distortion or asymmetry of 
any features or set of 
feature (nose, chin, 
forehead, eyes, ears, 
cheeks, or lips), and the 
length and the width of any 
scar; 

iv.	if there is elevation or 
depression on palpation, 
adherence to the underlying 
tissue, hypo-or hyper-
pigmented area, abnormal 
skin texture, lack of 
underlying soft tissue and 
area of coverage, or 
indurate or inflexible; and 

v.	whether any residual scar 
affects range of motion in 
particular location. 

c.	The dermatologist-examiner 
should specifically indicate 
what percentage of the entire 
body and what percentage of the 
exposed areas are affected by 
the Veteran's service-connected 
skin cancers.

d.	If the examiner determines that 
it is not feasible to respond to 
any of the inquiries mention 
above, the examiner should 
explain why it is not feasible 
to respond.  The examination 
report should indicate if the 
examiner reviewed the Veteran's 
medical records.

3.	The Veteran should be advised in 
writing that it is his responsibility 
to report for the VA examinations, to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA 
examination without good cause 
include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2008).  In 
the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that 
shows that notice scheduling the 
examination was sent to his last 
known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.	Then, the RO/AMC should readjudicate 
the claim on appeal.  If any benefit 
sought remains denied, the RO/AMC 
should issue an appropriate 
supplemental statement of the case 
(SSOC) and provide the Veteran and 
his representative the requisite time 
period to respond.  The case should 
then be returned to the Board for 
further appellate review, if 
otherwise in order.  No action is 
required of the appellant unless he 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



